Opinion issued March 20, 2008
     













In The
Court of Appeals
For The
First District of Texas




NO. 01-08-00130-CV




IN RE LISH, Relator




Original Proceeding On Petition For Writ Of Mandamus




MEMORANDUM OPINION 

By petition for writ of mandamus, relator, Nathan Lish, seeks a stay of the trial
court’s February 5, 2008 Order.
 
We deny the petition for writ of mandamus.  We deny the request for
temporary relief.  
          
 
Per Curiam
 
Panel consists of Chief Justice Radack and Justices Jennings and Bland.